DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to Applicant’s argument(s) and amendment(s) filed on 02/09/2022. Claims 1 and 8 have been amended. Claims 1–8 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019-131387, filed on 07/16/2019.

Response to Remarks/Arguments
Applicant’s amendment to the specification is accepted and the objection is hereby withdrawn.

Applicant’s arguments filed 02/09/2022 with respect to the previous 35 U.S.C. 112(f) invocations of  “vehicle controller device” and “operation device” have been fully considered and are persuasive. Accordingly, the recitations “vehicle controller device” and “operation device” do not invoke 35 U.S.C. 112(f). 
Applicant notes that the recitation of “a communication section” has been amended to include “having an interface.” However, an interface is not sufficient a communication section” invokes 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Applicant’s arguments and amendments filed 02/09/2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a communication section ... configured to” in claims 1–8. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, 6, and 8  are rejected under 35 U.S.C. § 103 as being unpatentable over Lennie et al. (US20200272150A1; hereinafter referred to as Lennie) in view of Okuyama et al. (US20210304618A1; hereinafter referred to as Okuyama), in view of Donovan et al. (US20190035269A1; hereinafter referred to as Donovan), and in view of Brown et al. (US20180299279A1; hereinafter referred to as Brown).

As to claim 1, Lennie discloses a vehicle controller device comprising: 
a communication section having an interface, the communication section is configured to communicate with an operation device external to a vehicle (The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet [i.e., the operation device may communicate with the communication section of a vehicle controller device of a vehicle].  See at least ¶ 26. The computing device 700 also includes an input interface 710 that allows external devices to communicate with the computing device 700 [i.e., the communication section has an interface.]. See at least ¶ 59.)
a memory; and 
a processor that is coupled to the memory (The computing system 214 includes a processor 216 and memory 218; the memory 218 includes computer-executable instructions that are executed by the processor 216. See at least ¶ 44), the processor being configured to:
	acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section (The memory 218 of the computing system 214 includes a perception system 220 that can perceive objects within an environment of the autonomous vehicle 202 [i.e., acquires peripheral information regarding a periphery of the vehicle] . According to an example, the perception system 220 can detect an active emergency vehicle within vicinity of the autonomous vehicle 202 based on sensor inputs obtained by the sensor systems 204-206 [i.e., peripheral information detection section]. See at least ¶ 45);
generate a travel plan for the vehicle based on the peripheral information of the vehicle (The memory 218 can further include a planner system 222 and a motion planner system 224 that can plan maneuvers performed by the autonomous vehicle 202 in the environment. The planner system 222 can select a maneuver to be performed based on the output of the perception system 220. See at least ¶ 46); 
hand over operation authority to the operation device in a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle (The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle] . . . In response, the autonomous vehicle 1 102 can send a request to the remote assistance system 122 of the backend computing system 110 to establish a remote assistance session . . . Responsive to the request, the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator . . . the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session [operation authority is handed over to the operation device]. See at least ¶ 31); 
acquire remote operation information for a remote operator to operate the vehicle, from the operation device to which operation authority has been handed over (The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote operation information from the operation device] can be sent from the remote computing device 124 to the autonomous vehicle 1 102 causing the autonomous vehicle 1 102 to stop, pull over, perform a particular maneuver, etc.). See at least ¶ 31); 
control autonomous driving in which the vehicle travels based on the generated travel plan (When the perception system 220 detects an active emergency vehicle approaching the autonomous vehicle 202, the planner system 222 can set a stop point for the autonomous vehicle 202. Thus, the motion planner system 224 can cause the autonomous vehicle 202 to stop in response to detecting the active emergency vehicle approaching the autonomous vehicle 202 [i.e., the control device controls autonomous driving based on a generated travel plan]. See at least ¶ 46) and also control remote driving in which the vehicle travels based on the acquired remote operation information (When a remote assistance session is established, command(s) [i.e., acquired remote operation information] can be received by the remote session system 226 (e.g., from a remote operator via the remote assistance system 122). The command(s) received by the remote session system 226 can influence control of the vehicle propulsion system 208, the braking system 210, and/or the steering system 212 of the autonomous vehicle 202 by the control system 228 [i.e., remote driving is controlled based on acquired remote operation information]. See at least ¶ 48);
	Lennie fails to explicitly disclose a communication section that is configured to communicate with another vehicle; and output other-vehicle operation information for the remote operator to operate the other vehicle during remote driving.
	However, Okuyama teaches a communication section that is configured to communicate with another vehicle (The communication unit 21 is capable of mutually executing communication between the vehicles that form a platoon [i.e., the communication section may communicate with another vehicle]. See at least ¶ 20); and
output other-vehicle operation information (The driving information includes the various information sent to another vehicle via the onboard network 28 and the communication unit 21, namely, the surrounding information, traveling information, position information, collision prediction time information, and control information [i.e., the driving information is other-vehicle operation information]. See at least ¶ 41. The communication unit 21 corresponds to a sender that sends, to another vehicle, driving information . . . Further, the communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle [i.e., the communication unit outputs other-vehicle operation information]. See at least ¶ 20. In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle [i.e., the travel plan of a vehicle is altered based on other-vehicle information]. See at least ¶ 39).
Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of a communication section that is configured to communicate with another vehicle, as taught by Okuyama, because inter-vehicle communication is a well-known and conventional process for controlling an autonomous car platoon in a safe and effective manner.
The combination of Lennie and Okuyama fails to explicitly disclose other-vehicle operation information for the remote operator to operate the other vehicle during remote driving of the vehicle.
for the remote operator to operate the other vehicle during remote driving of the vehicle (The traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104 . . . The vehicles' adjustment of lateral position in response to the command 106 is thus wholly automatic and could be performed using already developed technique for autonomous driving [i.e., other-vehicle information is generated to operate several vehicles in a platoon. Notably, this information differs from remote operation information as—in contrast to remote operation information which contains vehicle input commands—it is providing course information for the autonomous vehicles to alter their autonomous travel plans]. See at least ¶ 26).
Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of other-vehicle operation information for the remote operator to operate the other vehicle during remote driving of the vehicle, as taught by Donovan, because communicating other-vehicle information through inter-vehicle communication is a logical and obvious application of inter-vehicle 
The combination of Lennie, Okuyama, and Donovan fails to explicitly disclose the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
However, Brown teaches the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles (EMS broadcasts emergency vehicle type and route. A broadcast is likely to include multiple emergency vehicles from different origins traveling to a common destination. This broadcast information is available for the duration of the emergency [i.e., other-vehicle information may be generated according to a vehicle type]. See at least ¶ 22, FIG. 2. The new route calculation is prioritized by taking into account a number of factors such as the number of emergency vehicles [i.e., the other-vehicle information may contain a number of emergency vehicles, and navigation may subsequently be modified in accordance with said other-vehicle information.]. See at least ¶ 23, FIG. 2.).
Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.


As to claim 2, Lennie fails to disclose wherein the processor is further configured to, based on the remote operation information, generate and output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
However, Okuyuma teaches outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving (The driving information includes the various information sent to another vehicle via the onboard network 28 and the communication unit 21, namely, the surrounding information, traveling information, position information, collision prediction time information, and control information [i.e., the driving information is other-vehicle operation information which alters a travel plan of the other vehicle performing autonomous driving]. See at least ¶ 41. The communication unit 21 corresponds to a sender that sends, to another vehicle, driving information . . . Further, the communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle [i.e., the communication unit outputs other-vehicle operation information]. See at least ¶ 20. In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle [i.e., the travel plan of a vehicle is altered based on other-vehicle information]. See at least ¶ 39). 
Lennie discloses a vehicle control device configured to receive remote operation information. Okuyama teaches a communication section configured to output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving, as taught by Okuyama, because outputting other-vehicle operation information through inter-vehicle communication may be a useful feature for the safe and effective alteration of the travel plans of other vehicles performing autonomous driving. Indeed, other-vehicle operation information may indicate useful parameters to an autonomous vehicles, thus enhancing remote navigation.
based on the remote operation information, generate other-vehicle information to alter a travel plan of the other vehicle performing autonomous driving. 
However, Donovan teaches based on the remote operation information, generate other-vehicle information to alter a travel plan of the other vehicle performing autonomous driving (The traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104 . . . The vehicles' adjustment of lateral position in response to the command 106 is thus wholly automatic and could be performed using already developed technique for autonomous driving [i.e., other-vehicle information based on remote operation information is generated to operate several vehicles in a platoon. Notably, this information differs from remote operation information as—in contrast to remote operation information which contains vehicle input commands—it is providing course information for the autonomous vehicles to alter their autonomous travel plans]. See at least ¶ 26). 
Lennie discloses a vehicle control device configured to receive remote operation information. Okuyama teaches a communication section configured to output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving. Donovan teaches generating based on the remote operation information other-vehicle information to alter a travel plan of the other vehicle performing autonomous driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of based on the remote operation information, 

As to claim 3, Lennie fails to disclose wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle.
However, Okuyama teaches wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle (The communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle [i.e., the communication section is configured to receive the remote operation information from the operation device via the other vehicle]. See at least ¶ 20)
Lennie discloses a vehicle controller with a communication section configured to receive remote operation information. Okuyama teaches a communication section configured to receive remote operation information from another vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle, as 

As to claim 5, the combination of Lennie, Okuyama, and Donovan teaches a vehicle control system comprising the vehicle controller device of claim 1 (See claim 1 rejection above).
Additionally, Lennie discloses the vehicle, installed with the vehicle controller device (The autonomous vehicle 202 additionally includes a computing system 214. See at least ¶ 44); and 
one or more other vehicles, also installed with a vehicle controller device and drivable based on the other-vehicle operation information (The autonomous vehicle 202 can be one of the autonomous vehicles 102-106 of FIG. 1. See at least ¶ 41).

As to claim 6, Lennie discloses wherein in a case in which the priority vehicle approaches the vehicle: the processor at the vehicle hands over operation authority to the operation device and switches from the autonomous driving to the remote driving (The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle] . . . In response, the autonomous vehicle 1 102 can send a request to the remote assistance system 122 of the backend computing system 110 to establish a remote assistance session . . . Responsive to the request, the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator . . . the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session [i.e., operation authority is handed over to the operation device; driving is switch from automatic to remote]. See at least ¶ 31).
Lennie fails to disclose a processor at another vehicle traveling in a vicinity of the vehicle performs autonomous driving based on the other-vehicle operation information.
However, Okuyama teaches a processor at another vehicle traveling in a vicinity of the vehicle performs autonomous driving based on the other-vehicle operation information (The communication unit 21 corresponds to a sender that sends, to another vehicle, driving information . . . Further, the communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle [i.e., the communication unit outputs other-vehicle operation information to another vehicle in the vicinity]. See at least ¶ 20. In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle [i.e., the other vehicle performs autonomous driving based on the other-vehicle operation information]. See at least ¶ 39). 
Lennie discloses a vehicle control system wherein the processor hands over operation authority and switches from the autonomous driving to remote driving. Okuyama teaches a processor at another vehicle performs autonomous driving based on the other-vehicle operation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with 

As to claim 8, Lennie discloses a vehicle control system comprising:
a vehicle controller device that is configured to control travel of a vehicle (The system 100 includes an autonomous vehicle. See at least ¶ 22 ); and 
an operation device that is external to the vehicle and that is configured to operate travel of the vehicle (a remote computing device [i.e., the operation device configured to operate travel of the vehicle]. See at least ¶ 31), wherein:
the vehicle controller device includes:
a communication section having an interface, the communication section configured to communicate with an operation device (The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet [i.e., the operation device may communicate with the communication section of a vehicle controller device of a vehicle]. See at least ¶ 26 The computing device 700 also includes an input interface 710 that allows external devices to communicate with the computing device 700 [i.e., the communication section has an interface.]. See at least ¶ 59.)

a first processor that is coupled to the first memory (The computing system 214 includes a processor 216 and memory 218; the memory 218 includes computer-executable instructions that are executed by the processor 216. See at least ¶ 44), the first processor being configured to:
	acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section (The memory 218 of the computing system 214 includes a perception system 220 that can perceive objects within an environment of the autonomous vehicle 202 [i.e., acquires peripheral information regarding a periphery of the vehicle] . According to an example, the perception system 220 can detect an active emergency vehicle within vicinity of the autonomous vehicle 202 based on sensor inputs obtained by the sensor systems 204-206 [i.e., peripheral information detection section]. See at least ¶ 45);
generate a travel plan for the vehicle based on the peripheral information of the vehicle (The memory 218 can further include a planner system 222 and a motion planner system 224 that can plan maneuvers performed by the autonomous vehicle 202 in the environment. The planner system 222 can select a maneuver to be performed based on the output of the perception system 220. See at least ¶ 46); 
hand over operation authority to the operation device in a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle (The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle] . . . In response, the autonomous vehicle 1 102 can send a request to the remote assistance system 122 of the backend computing system 110 to establish a remote assistance session . . . Responsive to the request, the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator . . . the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session [operation authority is handed over to the operation device]. See at least ¶ 31); 
acquire remote operation information for a remote operator to operate the vehicle, from the operation device to which operation authority has been handed over (The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote operation information from the operation device] can be sent from the remote computing device 124 to the autonomous vehicle 1 102 causing the autonomous vehicle 1 102 to stop, pull over, perform a particular maneuver, etc.). See at least ¶ 31); and
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the acquired remote operation information (When the perception system 220 detects an active emergency vehicle approaching the autonomous vehicle 202, the planner system 222 can set a stop point for the autonomous vehicle 202. Thus, the motion planner system 224 can cause the autonomous vehicle 202 to stop in response to detecting the active emergency vehicle approaching the autonomous vehicle 202 [i.e., the control device controls autonomous driving based on a generated travel plan]. See at least ¶ 46. When a remote assistance session is established, command(s) [i.e., acquired remote operation information] can be received by the remote session system 226 (e.g., from a remote operator via the remote assistance system 122). The command(s) received by the remote session system 226 can influence control of the vehicle propulsion system 208, the braking system 210, and/or the steering system 212 of the autonomous vehicle 202 by the control system 228 [i.e., remote driving is controlled based on acquired remote operation information]. See at least ¶ 48);
the operation device includes: 
a second memory (The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet. The backend computing system 110 includes at least one processor 112 and memory 114. See at least ¶ 26), and 
a second processor that is coupled to the second memory, the second processor being configured to generate the remote operation information (The backend computing system 110 includes at least one processor 112 [i.e., the second processor]. See at least ¶ 26. In particular, the memory 114 of the backend computing system 110 can include a remote assistance system 122 that can establish separate remote assistance sessions for autonomous vehicles 102-106 and remote computing devices utilized by remote operators . . . commands generated by the remote computing system (e.g., responsive to input from a remote operator of the remote computing system) can be transmitted from the remote computing system to the autonomous vehicle via the remote assistance system 122 [i.e., the processor of the operation device is configured to generate remote operation information]. See at least ¶ 30).
with another vehicle.
	However, Okuyama teaches a communication section that is configured to communicate with another vehicle (The communication unit 21 is capable of mutually executing communication between the vehicles that form a platoon [i.e., the communication section may communicate with another vehicle]. See at least ¶ 20).
	Lennie discloses a vehicle controller device configured to control travel of a vehicle and an operation device external to the vehicle that is configured to operate travel of the vehicle. Okuyama teaches a communication section that is configured to communicate with another vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of a communication section that is configured to communicate with another vehicle, as taught by Okuyama, because inter-vehicle communication is a well-known and conventional process for controlling an autonomous car platoon in a safe and effective manner.
	The combination of Lennie and Okuyama fails to explicitly disclose a second processor configured to, based on the remote operation information, generate other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving. 
	However, Donovan teaches a second processor configured to, based on the remote operation information, generate other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving (The traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104 . . . The vehicles' adjustment of lateral position in response to the command 106 is thus wholly automatic and could be performed using already developed technique for autonomous driving [i.e., other-vehicle information is generated to alter a travel plan of several vehicles in a platoon. Notably, this information differs from remote operation information as—in contrast to remote operation information which contains vehicle input commands—it is providing course information for the autonomous vehicles to alter their autonomous travel plans]. See at least ¶ 26).
Donovan teaches a second processor configured to, based on the remote operation information, generate other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of a second processor configured to, based on the remote operation information, generate other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving, as taught by Donovan, because generating other-vehicle information based on remote operation information may be a useful feature which may enable a remote operator to control multiple vehicles in autonomous car platoons in an effective manner. Indeed, outputting other-vehicle operation such as course information may enable autonomous vehicles to plot their trajectory in accordance with the received course information. Hence, remote operation of autonomous vehicles is enhanced.

However, Brown teaches the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles (EMS broadcasts emergency vehicle type and route. A broadcast is likely to include multiple emergency vehicles from different origins traveling to a common destination. This broadcast information is available for the duration of the emergency [i.e., other-vehicle information may be generated according to a vehicle type]. See at least ¶ 22, FIG. 2. The new route calculation is prioritized by taking into account a number of factors such as the number of emergency vehicles [i.e., the other-vehicle information may contain a number of emergency vehicles, and navigation may subsequently be modified in accordance with said other-vehicle information.]. See at least ¶ 23, FIG. 2.).
Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, . 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Lennie in view of Okuyama, Donovan, and Brown as applied to claim 1 above, further in view of Bravo et al. (US20180090000A1; hereinafter referred to as Bravo).

As to claim 4, the combination of Lennie, Okuyama, Donovan, and Brown fails to explicitly disclose the communication section is configured to receive approach notification information transmitted from the priority vehicle; and the processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section.
However, Bravo teaches the communication section is configured to receive approach notification information transmitted from the priority vehicle (The system 200 includes an emergency vehicle 202 that includes a transmitter 203 for broadcasting an emergency signal . . . the broadcast emergency signal can also include a current location of the emergency vehicle 202 [i.e., approach notification information is transmitted from the priority vehicle]. See at least ¶ 18. The navigational devices that can receive the emergency signal can include an autonomous vehicle 204 [i.e., the autonomous vehicles are equipped with communication sections configured to receive said approach notification information]. See at least ¶ 20); and 
the processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section (The method 500 includes receiving, by a navigational device, an emergency signal indicating a route of an emergency vehicle [i.e., approach notification information is received by the communication section]. See at least ¶ 25. As shown at decision block 506, the method 500 includes determining whether the route of the vehicle associated with the navigational device overlap with the route of the emergency vehicle. If the route of the vehicle associated with the navigational device overlaps with the route of the emergency vehicle, the method 500 proceeds to block 510 and determines, by the navigational device, a revised route for the vehicle [i.e., the processor judges the approach of the priority vehicle]. See at least ¶ 26).
Lennie discloses a vehicle control system. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles. Bravo teaches an approach notification information system related to emergency vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Lennie in view of Okuyama, Donovan, and Brown as applied to claim 6 above, and further in view of Joseph et al. (US20200264619A1; hereinafter referred to as Joseph).

As to claim 7, Lennie fails to disclose the one or more vehicles receiving the other-vehicle operation information from the vehicle.
However, Okuyama teaches the one or more vehicles receiving the other-vehicle operation information from the vehicle (Each of the vehicles 10 includes the vehicle controller 20 . . . the vehicle controller 20 includes a communication unit 21 [i.e., the plurality of vehicles in the platoon receiving the other-vehicle operation information from each other]. See at least ¶ 19. The communication unit 21 corresponds to a sender that sends, to another vehicle, driving information . . . Further, the communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle [i.e., the communication unit outputs other-vehicle operation information to another vehicle in the vicinity]. See at least ¶ 20). 
Lennie discloses a vehicle control system capable of controlling both remote driving and autonomous driving. Okuyama teaches one or more vehicles receiving the other-vehicle operation information from the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system of Lennie with the one or more vehicles receiving the other-vehicle operation information from the vehicle of Okuyama because inter-vehicle sharing of other-vehicle operation information is a conventional and well-known process in the art for improving communication effectiveness in automatic car platoons.
The combination of Lennie and Okuyama fails to explicitly disclose wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving.
However, Donovan teaches wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving (It is assumed that the vehicles that need to make room for the emergency vehicle are capable of autonomous driving [i.e., the vehicles normal mode of driving is autonomous]. See at least ¶ 22. Once the emergency vehicle has passed the group and all vehicles have returned to their normal positions in the lanes, the group of vehicles 104 may exit the emergency mode and keep on driving as before [i.e., in a case in which the priority vehicle has moved away from the vehicle and all of the one or more vehicles, the autonomous vehicle(s) switches back to automatic driving]. See at least ¶ 43).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving, as taught by Donovan, because an autonomous car platoon switching back to autonomous driving after a priority vehicle passes may be useful feature for remote control of autonomous vehicles. This feature may allow autonomous vehicles to return back to normal operation in a relatively quick manner without manual input from either a driver or a remote operator. Thus, remote control of autonomous vehicles is enhanced.
The combination of Lennie, Okuyama, Donovan, and Brown fails to explicitly teach the processor at the vehicle switches from the remote driving to the autonomous driving. 
However, Joseph teaches the processor at the vehicle switches from the remote driving to the autonomous driving (A computing system . . . can be in remote communication with the autonomous vehicle 300, wherein an operator of the remote computing system can remotely take control of the autonomous vehicle 300 and can additionally release control of the autonomous vehicle 300 (such that the autonomous vehicle 300 returns to operating autonomously) [i.e., the vehicle switches from the remote driving to the autonomous driving.]. See at least ¶ 47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Lennie, Okuyama, Donovan, and Brown with the feature the processor at the vehicle switches from the remote driving to the autonomous driving, as taught by Joseph, because an autonomous car switching back to autonomous operation after remote operation is may be a useful feature in the art for effective operation of one or more autonomous vehicles. This feature may allow autonomous vehicles to return back to normal operation in a relatively quick manner after remote control. Thus, remote control of autonomous vehicles is enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO CARLOS GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9–6 (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/M.C.G./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668